Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-12-00142-CV

      CITY OF LEON VALLEY ECONOMIC DEVELOPMENT CORPORATION,
                              Appellant

                                             v.

                                      Larry LITTLE,
                                         Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-17823
                        Honorable Peter A. Sakai, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, we WITHDRAW our opinion and
order of June 19, 2013, and SUBSTITUTE this opinion and judgment. The trial court’s order is
AFFIRMED. We tax costs of this appeal against Appellant City of Leon Valley Economic
Development Corporation.

       SIGNED December 31, 2013.


                                              _____________________________
                                              Patricia O. Alvarez, Justice